            Case 3:20-cv-05296-RJB-JRC Document 7 Filed 06/11/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10       Edward Guy Payne, Jr.,
                                                               CASE NO. 3:20-cv-05296-RJB-JRC
11                               Petitioner,
                                                               ORDER
12               v.

13       State of Washington,

14                               Respondent.

15

16          Petitioner filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Dkt. 3.

17   Before the Court are two motions filed by petitioner: motion for vicarious exhaustion (Dkt. 4)

18   and motion for extension (Dkt. 6) The Court denies the motion for vicarious exhaustion (Dkt. 4)

19   and grants the motion for extension (Dkt. 6).

20          1. Motion for Vicarious Exhaustion (Dkt. 4)

21          Petitioner moves for the Court to allow him to “vicariously” exhaust his state court

22   remedies through a petition filed by another individual, non-party Scott Fischer. Dkt. 4.

23   Petitioner contends that if a class member exhausts administrative remedies, that is enough for

24   “all similarly situated to be considered as having exhausted remedies.” Id. at 2. However,


     ORDER - 1
             Case 3:20-cv-05296-RJB-JRC Document 7 Filed 06/11/20 Page 2 of 2



 1   petitioner is not a part of a class action and is proceeding pro se in a habeas petitioner. See Dkt.

 2   3. Moreover, the Court has directed petitioner to file an amended petition and has not yet

 3   directed respondent to file an answer. Dkt. 5. Therefore, any consideration of petitioner’s

 4   exhaustion of his state court remedies is not before the Court at this time. Accordingly, the

 5   motion is denied. See Menzies v. Washington, 2020 WL 2800659, at *1 (W.D. Wash. May 28,

 6   2020) (motion for vicarious exhaustion in habeas case was meritless); Johnson v. Washington,

 7   2020 WL 2947443, at *2 (W.D. Wash. Apr. 16, 2020), report and recommendation adopted,

 8   2020 WL 2924059 (W.D. Wash. June 2, 2020) (same).

 9          2. Motion for Extension (Dkt. 6)

10          Petitioner moves for a 30 to 60-day extension to file his amended petition which was due

11   on or before May 30, 2020 because of “the length of the quarantine”, which the Court interprets

12   as related to the COVID-19 pandemic. Dkt. 5, 6. The Court finds that the ongoing health crisis is

13   good cause for an extension. Thus, petitioner’s motion (Dkt. 6) is granted and his amended

14   petition is due on or before July 30, 2020.

15          Dated this 11th day of June, 2020.

16

17

18                                                          A
                                                            J. Richard Creatura
19
                                                            United States Magistrate Judge
20

21

22

23

24


     ORDER - 2
